Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into on
September 1, 2020, by and between Flying Eagle Acquisition Corp., a Delaware
corporation (the “Company”), and the undersigned subscriber (“Subscriber”).

 

RECITALS

 

WHEREAS, concurrently with the execution of this Subscription Agreement, the
Company is entering into an Agreement and Plan of Merger with Skillz Inc., a
Delaware corporation (“Target”), FEAC Merger Sub Inc., a Delaware corporation
and wholly-owned subsidiary of the Company (“Merger Sub”), and Andrew Paradise,
solely in his capacity as the stockholder representative, pursuant to which (and
subject to the terms and conditions set forth therein) Merger Sub will merge
with and into the Target, with the Target surviving the merger (such agreement
as amended, supplemented, restated or otherwise modified from time to time, the
“Merger Agreement” and the transactions contemplated by the Merger Agreement,
the “Transaction”);

 

WHEREAS, in connection with the Transaction, Subscriber desires to subscribe for
and purchase from the Company, immediately prior to the consummation of the
Transaction, that number of shares of the Company’s Class A common stock, par
value $0.0001 per share (the “Class A Shares”), set forth on the signature page
hereto (the “Subscribed Shares”) for a purchase price of $10.00 per share (the
“Per Share Price” and the aggregate of such Per Share Price for all Subscribed
Shares being referred to herein as the “Purchase Price”), and the Company
desires to issue and sell to Subscriber the Subscribed Shares in consideration
of the payment of the Purchase Price by or on behalf of Subscriber to the
Company; and

 

WHEREAS, concurrently with the execution of this Subscription Agreement, the
Company is entering into subscription agreements (the “Other Subscription
Agreements” and together with the Subscription Agreement, the “Subscription
Agreements”) with certain other investors (the “Other Subscribers” and together
with the Subscriber, the “Subscribers”), which are on substantially the same
terms as the terms of this Subscription Agreement, pursuant to which such
investors have agreed to purchase on the closing date of the Transaction (the
“Closing Date”), inclusive of the Subscribed Shares, an aggregate amount of up
to 15,853,052 Class A Shares, at the Per Share Price.

 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1.                  Subscription. Subject to the terms and conditions hereof, at
the Closing (as defined below), Subscriber hereby agrees to subscribe for and
purchase, and the Company hereby agrees to issue and sell to Subscriber, upon
the payment of the Purchase Price, the Subscribed Shares (such subscription and
issuance, the “Subscription”).

 



 

 

 

2.                  Closing.

 

(a)               The consummation of the Subscription contemplated hereby (the
“Closing”) shall occur on the Closing Date immediately prior to the consummation
of the Transaction.

 

(b)               At least five (5) Business Days before the anticipated Closing
Date, the Company shall deliver written notice to Subscriber (the “Closing
Notice”) specifying (i) the anticipated Closing Date and (ii) the wire
instructions for delivery of the Purchase Price to the Company. No later than
two (2) Business Days after receiving the Closing Notice, Subscriber shall
deliver to the Company such information as is reasonably requested in the
Closing Notice in order for the Company to issue the Subscribed Shares to
Subscriber. Subscriber shall deliver to the Company, on or prior to 8:00 a.m.
(Eastern time) (or as soon as practicable after the Company or its transfer
agent delivers evidence of the issuance to Subscriber of the Subscribed Shares
on and as of the Closing Date) on the Closing Date the Purchase Price in cash
via wire transfer to the account specified in the Closing Notice against (and
concurrently with) delivery by the Company to Subscriber of (i) the Subscribed
Shares in book entry form, free and clear of any liens or other restrictions
(other than those arising under this Subscription Agreement or state or federal
securities laws), in the name of Subscriber (or its nominee in accordance with
its delivery instructions) or to a custodian designated by Subscriber, as
applicable, and (ii) written notice from the Company or its transfer agent
evidencing the issuance to Subscriber of the Subscribed Shares on and as of the
Closing Date. In the event that the consummation of the Transaction does not
occur within one (1) Business Day after the anticipated Closing Date specified
in the Closing Notice, the Company shall promptly (but in no event later than
two (2) Business Days after the anticipated Closing Date specified in the
Closing Notice) return the funds so delivered by Subscriber to the Company by
wire transfer in immediately available funds to the account specified by
Subscriber. For the purposes of this Subscription Agreement, “Business Day”
means any day other than a Saturday, Sunday or a day on which the Federal
Reserve Bank of New York is closed.

 

(c)               The Closing shall be subject to the satisfaction or valid
waiver by the Company, on the one hand, or the Subscriber, on the other, of the
conditions that, on the Closing Date:

 

(i)no suspension of the qualification of the Subscribed Shares for offering or
sale or trading in any jurisdiction, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred;

 

(ii)all conditions precedent to the closing of the Transaction set forth in the
Merger Agreement, including the approval of the Company’s stockholders, shall
have been satisfied or waived, and the closing of the Transaction shall be
scheduled to occur concurrently with or immediately following the Closing; and

 

(iii)no governmental authority shall have enacted, issued, promulgated, enforced
or entered any judgment, order, law, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
restraining or prohibiting consummation of the transactions contemplated hereby;
and no such governmental authority shall have instituted or threatened in
writing a proceeding seeking to impose any such restraint or prohibition.

 



 2 

 

 

(d)               The obligation of the Company to consummate the Closing shall
be subject to the satisfaction or valid waiver by the Company of the additional
conditions that, on the Closing Date:

 

(i)all representations and warranties of Subscriber contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Subscriber Material Adverse Effect (as defined below), which representations and
warranties shall be true in all respects) at and as of the Closing Date; and

 

(ii)Subscriber shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing.

 

(e)               The obligation of Subscriber to consummate the Closing shall
be subject to the satisfaction or valid waiver by Subscriber of the additional
conditions that, on the Closing Date:

 

(i)all representations and warranties of the Company contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Company Material Adverse Effect (as defined below), which representations and
warranties shall be true in all respects) at and as of the Closing Date;

 

(ii)the Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing;

 

(iii)there shall have been no amendment, waiver or modification to (A) the
Merger Agreement that materially and adversely affects the Company or (B) the
Other Subscription Agreements that materially economically benefits the
investors thereunder unless the Subscribers have been offered substantially the
same benefits; and

 

(iv)the Subscribed Shares shall be qualified for listing on the New York Stock
Exchange (“NYSE”).

 

(f)                Prior to or at the Closing, Subscriber shall deliver to the
Company a duly completed and executed Internal Revenue Service Form W-9 or
appropriate Form W-8.

 


 3 

 



3.                  Company Representations and Warranties. The Company
represents and warrants to Subscriber that:

 

(a)               The Company (i) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation, (ii) has the
requisite power and authority to own, lease and operate its properties, to carry
on its business as it is now being conducted and to enter into and perform its
obligations under this Subscription Agreement, and (iii) is duly licensed or
qualified to conduct its business and, if applicable, is in good standing under
the laws of each jurisdiction (other than its jurisdiction of incorporation) in
which the conduct of its business or the ownership of its properties or assets
requires such license or qualification, except, with respect to the foregoing
clause (iii), where the failure to be in good standing would not reasonably be
expected to have a Company Material Adverse Effect. For purposes of this
Subscription Agreement, a “Company Material Adverse Effect” means an event,
change, development, occurrence, condition or effect with respect to the Company
and its subsidiaries, taken together as a whole (on a consolidated basis), that,
individually or in the aggregate, would reasonably be expected to have a
material adverse effect on the business, financial condition, stockholders
equity or results of operations of the Company and its subsidiaries, taken
together as a whole (on a consolidated basis).

 

(b)               The Subscribed Shares have been duly authorized and, when
issued and delivered to Subscriber against full payment therefor in accordance
with the terms of this Subscription Agreement, will be validly issued, fully
paid and non-assessable and will not have been issued in violation of any
preemptive rights created under the Company’s organizational documents or the
laws of its jurisdiction of incorporation.

 

(c)               This Subscription Agreement has been duly executed and
delivered by the Company, and assuming the due authorization, execution and
delivery of the same by Subscriber, this Subscription Agreement shall constitute
the valid and legally binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors generally and by the availability of equitable remedies.

 

(d)               The execution and delivery of this Subscription Agreement, the
issuance and sale of the Subscribed Shares and the compliance by the Company
with all of the provisions of this Subscription Agreement and the consummation
of the transactions contemplated herein will not conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of the Company pursuant to the
terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which the Company is a party or by
which the Company is bound or to which any of the property or assets of the
Company is subject; (ii) the organizational documents of the Company; or
(iii) any statute or any judgment, order, rule or regulation of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any of its properties that, in the case of clauses (i) and (iii),
would reasonably be expected to have a Company Material Adverse Effect or have a
material adverse effect on the Company’s ability to consummate the transactions
contemplated hereby, including the issuance and sale of the Subscribed Shares.

 



 4 

 

 

(e)               Assuming the accuracy of the representations and warranties of
the Subscriber, the Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization (including the NYSE ) or
other person in connection with the execution, delivery and performance of this
Subscription Agreement (including, without limitation, the issuance of the
Subscribed Shares), other than (i) filings required by applicable state
securities laws, (ii) the filing of the Registration Statement pursuant to
Section 5, (iii) the filing of a Notice of Exempt Offering of Securities on
Form D with the United States Securities and Exchange Commission (“Commission”)
under Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”), if applicable, (iv) those required by the NYSE, including with respect to
obtaining stockholder approval, (v) those required to consummate the Transaction
as provided under the Merger Agreement, (vi) the filing of notification under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, if applicable, and
(vii) the failure of which to obtain would not be reasonably likely to have a
Company Material Adverse Effect or have a material adverse effect on the
Company’s ability to consummate the transactions contemplated hereby, including
the issuance and sale of the Subscribed Shares. There are no material
outstanding or unresolved comments in comment letters from the staff of the
Division of Corporation Finance of the Commission with respect to any report,
statement, schedule, prospectus or registration statement filed by the Company
with the Commission.

 

(f)                As of their respective dates, all reports required to be
filed by the Company with the Commission (the “SEC Reports”) complied in all
material respects with the requirements of the Securities Act and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing and fairly present in all
material respects the financial position of the Company as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments.

 

(g)               As of the date hereof, the authorized share capital of the
Company consists of (i) 1,000,000 shares of preferred stock, with a par value of
$0.0001 per share (“Preferred Shares”), and (ii) 400,000,000 shares of common
stock with a par value of $0.0001 per share, consisting of 380,000,000 Class A
Shares, and 20,000,000 shares of Class B common stock (“Class B Shares” and
together with the Class A Shares, “Common Stock”). As of the date hereof and
immediately prior to the Closing and prior to giving effect to any of the
transactions contemplated by the Merger Agreement: (i) 69,000,000 Class A
Shares, 17,250,000 Class B Shares and no Preferred Shares are and will be issued
and outstanding; (ii) 27,283,333 warrants, each exercisable to purchase one
share of Class A Common Stock at $11.50 per share (“Warrants”), are and will be
issued and outstanding, including 10,033,333 private placement warrants; and
(iii) no shares of Class A Common Stock are or will be subject to issuance upon
exercise of outstanding options. No Warrants are exercisable on or prior to the
Closing. All (i) issued and outstanding Common Stock has been duly authorized
and validly issued, is fully paid and non-assessable and is not subject to
preemptive rights and (ii) outstanding Warrants have been duly authorized and
validly issued, are fully paid and are not subject to preemptive rights. As of
the date hereof, except as set forth above and pursuant to (i) the Other
Subscription Agreements, or (ii) the Merger Agreement, there are no outstanding
options, warrants or other rights to subscribe for, purchase or acquire from the
Company any Common Stock or other equity interests in the Company (collectively,
“Equity Interests”) or securities convertible into or exchangeable or
exercisable for Equity Interests. As of the date hereof, the Company has no
subsidiaries other than the Merger Sub and does not own, directly or indirectly,
interests or investments (whether equity or debt) in any person (other than the
Merger Sub), whether incorporated or unincorporated. There are no stockholder
agreements, voting trusts or other agreements or understandings to which the
Company is a party or by which it is bound relating to the voting of any Equity
Interests, other than (A) the letter agreements entered into by the Company in
connection with the Company’s initial public offering on March 5, 2020 pursuant
to which Eagle Equity Partners II, LLC and the Company’s executive officers and
independent directors agreed to vote in favor of any proposed Business
Combination (as defined therein), which includes the Transaction, and (B) as
contemplated by the Merger Agreement. Other than Class B Shares, which have the
anti-dilution rights described in the Company’s second amended and restated
certificate of incorporation, there are no securities or instruments issued by
or to which the Company is a party containing anti-dilution or similar
provisions that will be triggered by the issuance of (i) the Subscribed Shares
or (ii) the shares to be issued pursuant to any Other Subscription Agreement.

 



 5 

 

 

(h)               Except for such matters as have not had and would not be
reasonably likely to have a Company Material Adverse Effect or have a material
adverse effect on the Company’s ability to consummate the transactions
contemplated hereby, including the issuance and sale of the Subscribed Shares,
as of the date hereof, there is no (i) suit, action, proceeding or arbitration
before a governmental authority or arbitrator pending, or, to the knowledge of
the Company, threatened in writing against the Company or (ii) judgment, decree,
injunction, ruling or order of any governmental authority or arbitrator
outstanding against the Company.

 

(i)                 The issued and outstanding Class A Shares are registered
pursuant to Section 12(b) of the Exchange Act, and are listed for trading on the
NYSE under the symbol “FEAC.” There is no suit, action, proceeding or
investigation pending or, to the knowledge of the Company, threatened against
the Company by the NYSE or the Commission with respect to any intention by such
entity to deregister the Class A Shares or prohibit or terminate the listing of
the Class A Shares on the NYSE. The Company has taken no action that is designed
to terminate the registration of the Class A Shares under the Exchange Act.

 

(j)                 Assuming the accuracy of Subscriber’s representations and
warranties set forth in Section 4 of this Subscription Agreement, no
registration under the Securities Act is required for the offer and sale of the
Subscribed Shares by the Company to Subscriber.

 

(k)               Neither the Company nor any person acting on its behalf has
engaged or will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Subscribed Shares.

 

(l)                 The Company is not under any obligation to pay any broker’s
fee or commission in connection with the sale of the Subscribed Shares other
than to the Placement Agent.

 



 6 

 

 

(m)             Other than the Other Subscription Agreements, the Company has
not entered into any side letter or similar agreement with any Other Subscribers
in connection with Other Subscription Agreements, other than such Other
Subscription Agreements that include (i) any rights or benefits granted to an
Other Subscriber in connection with such Other Subscriber’s compliance with any
law, regulation or policy specifically applicable to such Other Subscriber or in
connection with the taxable status of an Other Subscriber, or (ii) any rights or
benefits which are personal to an Other Subscriber based solely on its place of
organization or headquarters, organizational form of, or other particular
restrictions applicable to, such Other Subscriber.

 

4.                  Subscriber Representations and Warranties. Subscriber
represents and warrants to the Company that:

 

(a)               Subscriber (i) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and (ii) has the
requisite power and authority to enter into and perform its obligations under
this Subscription Agreement.

 

(b)               This Subscription Agreement has been duly executed and
delivered by Subscriber, and assuming the due authorization, execution and
delivery of the same by the Company, this Subscription Agreement shall
constitute the valid and legally binding obligation of Subscriber, enforceable
against Subscriber in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting creditors generally and by the availability of equitable
remedies.

 

(c)               The execution and delivery of this Subscription Agreement, the
purchase of the Subscribed Shares and the compliance by Subscriber with all of
the provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of Subscriber pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which Subscriber is a party or by which Subscriber is
bound or to which any of the property or assets of Subscriber is subject;
(ii) the organizational documents of Subscriber; or (iii) any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over Subscriber or any of its
properties that, in the case of clauses (i) and (iii), would reasonably be
expected to have a Subscriber Material Adverse Effect. For purposes of this
Subscription Agreement, a “Subscriber Material Adverse Effect” means an event,
change, development, occurrence, condition or effect with respect to Subscriber
that would reasonably be expected to have a material adverse effect on
Subscriber’s ability to consummate the transactions contemplated hereby,
including the purchase of the Subscribed Shares.

 

(d)               Subscriber (i) is a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act) or an institutional “accredited
investor” (within the meaning of Rule 501(a) under the Securities Act)
satisfying the applicable requirements set forth on Annex A, (ii) is acquiring
the Subscribed Shares only for its own account and not for the account of
others, or if Subscriber is subscribing for the Subscribed Shares as a fiduciary
or agent for one or more investor accounts, each owner of such account is a
qualified institutional buyer and Subscriber has full investment discretion with
respect to each such account, and the full power and authority to make the
acknowledgements, representations and agreements herein on behalf of each owner
of each such account, and (iii) is not acquiring the Subscribed Shares with a
view to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act (and has provided the Company with the requested
information on Annex A following the signature page hereto). Subscriber is not
an entity formed for the specific purpose of acquiring the Subscribed Shares.

 



 7 

 

 

(e)               Subscriber understands that the Subscribed Shares are being
offered in a transaction not involving any public offering within the meaning of
the Securities Act and that the Subscribed Shares have not been registered under
the Securities Act. Subscriber understands that the Subscribed Shares may not be
resold, transferred, pledged or otherwise disposed of by Subscriber absent an
effective registration statement under the Securities Act, except (i) to the
Company or a subsidiary thereof, or (ii) pursuant to an applicable exemption
from the registration requirements of the Securities Act, and, in each of cases
(i) and (ii), in accordance with any applicable securities laws of the states
and other jurisdictions of the United States.

 

(f)                Subscriber understands and agrees that Subscriber is
purchasing the Subscribed Shares directly from the Company. Subscriber further
acknowledges that there have not been, and Subscriber hereby agrees that it is
not relying on, any representations, warranties, covenants or agreements made to
Subscriber by the Company, any other party to the Transaction or any other
person or entity, expressly or by implication, other than those representations,
warranties, covenants and agreements of the Company set forth in this
Subscription Agreement. Subscriber acknowledges that certain information
provided by the Company was based on projections, and such projections were
prepared based on assumptions and estimates that are inherently uncertain and
are subject to a wide variety of significant business, economic and competitive
risks and uncertainties that could cause actual results to differ materially
from those contained in the projections.

 

(g)               In making its decision to purchase the Subscribed Shares,
Subscriber has relied solely upon independent investigation made by Subscriber.
Subscriber acknowledges and agrees that Subscriber has received such information
as Subscriber deems necessary in order to make an investment decision with
respect to the Subscribed Shares, including with respect to the Company and the
Transaction (including the Target (collectively, the “Acquired Companies”)).
Subscriber represents and agrees that Subscriber and Subscriber’s professional
advisor(s), if any, have had the full opportunity to ask such questions, receive
such answers and obtain such information as Subscriber and such undersigned’s
professional advisor(s), if any, have deemed necessary to make an investment
decision with respect to the Subscribed Shares. Subscriber acknowledges and
agrees that Goldman Sachs & Co. LLC, acting as placement agent to the Company
(the “Placement Agent”), nor any affiliate of the Placement Agent has provided
Subscriber with any information or advice with respect to the Subscribed Shares
nor is such information or advice necessary or desired. Neither the Placement
Agent nor its affiliates has made or makes any representation as to the Company
or the Acquired Companies or the quality or value of the Subscribed Shares and
the Placement Agent and any of its affiliates may have acquired non-public
information with respect to the Company or the Acquired Companies which
Subscriber agrees need not be provided to it. In connection with the issuance of
the Subscribed Shares to Subscriber, neither the Placement Agent nor any of its
affiliates has acted as a financial advisor or fiduciary to Subscriber.

 



 8 

 

 

(h)               Subscriber became aware of this offering of the Subscribed
Shares solely by means of direct contact between Subscriber and the Company or
by means of contact from the Placement Agent and the Subscribed Shares were
offered to Subscriber solely by direct contact between Subscriber and the
Company. Subscriber did not become aware of this offering of the Subscribed
Shares, nor were the Subscribed Shares offered to Subscriber, by any other
means. Subscriber acknowledges that the Company represents and warrants that the
Subscribed Shares (i) were not offered by any form of general solicitation or
general advertising and (ii) are not being offered in a manner involving a
public offering under, or in a distribution in violation of, the Securities Act,
or any state securities laws.

 

(i)                 Subscriber acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Subscribed
Shares. Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Subscribed Shares, and Subscriber has had an opportunity to seek, and has
sought, such accounting, legal, business and tax advice as Subscriber has
considered necessary to make an informed investment decision.

 

(j)                 Subscriber has adequately analyzed and fully considered the
risks of an investment in the Subscribed Shares and determined that the
Subscribed Shares are a suitable investment for Subscriber and that Subscriber
is able at this time and in the foreseeable future to bear the economic risk of
a total loss of Subscriber’s investment in the Company. Subscriber acknowledges
specifically that a possibility of total loss exists.

 

(k)               Subscriber understands and agrees that no federal or state
agency has passed upon or endorsed the merits of the offering of the Subscribed
Shares or made any findings or determination as to the fairness of this
investment.

 

(l)                 Subscriber is not (i) a person or entity named on the List
of Specially Designated Nationals and Blocked Persons administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) or in any
Executive Order issued by the President of the United States and administered by
OFAC (“OFAC List”), or a person or entity prohibited by any OFAC sanctions
program, (ii) a Designated National as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing
banking services indirectly to a non-U.S. shell bank (collectively, a
“Prohibited Investor”). Subscriber agrees to provide law enforcement agencies,
if requested thereby, such records as required by applicable law, provided that
Subscriber is permitted to do so under applicable law. Subscriber represents
that if it is a financial institution subject to the Bank Secrecy Act (31 U.S.C.
Section 5311 et seq.), as amended by the USA PATRIOT Act of 2001 and its
implementing regulations (collectively, the “BSA/PATRIOT Act”), that Subscriber
maintains policies and procedures reasonably designed to comply with applicable
obligations under the BSA/PATRIOT Act. Subscriber also represents that, to the
extent required, it maintains policies and procedures reasonably designed for
the screening of its investors against the OFAC sanctions programs, including
the OFAC List. Subscriber further represents and warrants that, to the extent
required, it maintains policies and procedures reasonably designed to ensure
that the funds held by Subscriber and used to purchase the Subscribed Shares
were legally derived.

 



 9 

 

 

(m)             Subscriber does not have, as of the date hereof, and during the
30-day period immediately prior to the date hereof such Subscriber has not
entered into, any “put equivalent position” as such term is defined in Rule
16a-1 under the Exchange Act or short sale positions with respect to the
securities of the Company. Notwithstanding the foregoing, in the case of a
Subscriber that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Subscriber’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Subscriber’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Subscribed Shares covered by this Agreement.

 

(n)               If Subscriber is an employee benefit plan that is subject to
Title I of ERISA, a plan, an individual retirement account or other arrangement
that is subject to section 4975 of the Code or an employee benefit plan that is
a governmental plan (as defined in section 3(32) of ERISA), a church plan (as
defined in section 3(33) of ERISA), a non-U.S. plan (as described in section
4(b)(4) of ERISA) or other plan that is not subject to the foregoing but may be
subject to provisions under any other federal, state, local, non-U.S. or other
laws or regulations that are similar to such provisions of ERISA or the Internal
Revenue Code of 1986, as amended, or an entity whose underlying assets are
considered to include “plan assets” of any such plan, account or arrangement
(each, a “Plan”) subject to the fiduciary or prohibited transaction provisions
of ERISA or section 4975 of the Code, Subscriber represents and warrants that
neither the Company, nor any of its respective affiliates (the “Transaction
Parties”) has acted as the Plan’s fiduciary, or has been relied on for advice,
with respect to its decision to acquire and hold the Subscribed Shares, and none
of the Transaction Parties shall at any time be relied upon as the Plan’s
fiduciary with respect to any decision to acquire, continue to hold or transfer
the Subscribed Shares.

 

(o)               Subscriber at the Closing will have sufficient funds to pay
the Purchase Price pursuant to Section 2(b).

 

(p)               Subscriber agrees that, notwithstanding Section 9(i), the
Placement Agent and the Target may rely upon the representations and warranties
made by Subscriber to the Company in this Subscription Agreement.

 

5.                  Registration of Subscribed Shares.

 



 10 

 

 

(a)               The Company agrees that, prior to the Closing Date, the
Company will file with the Commission (at the Company’s sole cost and expense) a
registration statement registering the resale of the Subscribed Shares (the
“Registration Statement”), and the Company shall use its commercially reasonable
efforts to have the Registration Statement declared effective upon the Closing
or as soon as practicable thereafter, but in any event no later than the earlier
of (1) sixty (60) calendar days following the Closing Date (or one hundred and
twenty (120) calendar days after the Closing Date if the Registration Statement
is reviewed by, and comments thereto are provided by, the Commission) and (2)
the tenth (10th) business day after the date the Company is notified in writing
by the Commission that the Registration Statement will not be “reviewed” or will
not be subject to further review. The Company will provide a draft of the
Registration Statement to the Subscriber for review at least two (2) business
days in advance of the filing of the Registration Statement. Notwithstanding the
foregoing, if the Commission prevents the Company from including any or all of
the shares proposed to be registered under the Registration Statement due to
limitations on the use of Rule 415 under the Securities Act for the resale of
the Subscribed Shares by the applicable stockholders or otherwise, such
Registration Statement shall register for resale such number of Subscribed
Shares which is equal to the maximum number of Subscribed Shares as is permitted
to be registered by the Commission. In such event, the number of Subscribed
Shares to be registered for each selling stockholder named in the Registration
Statement shall be reduced pro rata among all such selling stockholders and as
promptly as practicable after being permitted to register additional Subscribed
Shares under Rule 415 under the Securities Act, the Company shall amend the
Registration Statement or file a new Registration Statement to register such
additional Subscribed Shares and cause such amendment or Registration Statement
to become effective as promptly as practicable. The Company agrees that, except
for such times as the Company is permitted hereunder to suspend the use of the
prospectus forming part of a Registration Statement, the Company will use
commercially reasonable efforts to cause such Registration Statement to remain
effective with respect to Subscriber until the earlier of (i) two (2) years from
the effective date of the Registration Statement, (ii) the date on which all of
the Subscribed Shares shall have been sold, or (iii) the first date on which the
undersigned can sell all of its Subscribed Shares (or shares received in
exchange therefor) under Rule 144 under the Securities Act without limitation as
to the manner of sale or the amount of such securities that may be sold and
without the requirement for the Company to be in compliance with the current
public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable). For as long as the Registration Statement shall remain effective
pursuant to the immediately preceding sentence, the Company will use
commercially reasonable efforts to file all reports, and provide all customary
and reasonable cooperation, necessary to enable the undersigned to resell the
Subscribed Shares pursuant to the Registration Statement, qualify the Subscribed
Shares for listing on the applicable stock exchange on which the Company’s Class
A Shares are then listed, and update or amend the Registration Statement as
necessary to include the Subscribed Shares. The undersigned agrees to disclose
its beneficial ownership, as determined in accordance with Rule 13d-3 under the
Exchange Act, of Subscribed Shares to the Company (or its successor) upon
request to assist the Company in making the determination described above. The
Company’s obligations to include the Subscribed Shares in the Registration
Statement are contingent upon Subscriber furnishing in writing to the Company
such information regarding Subscriber, the securities of the Company held by
Subscriber and the intended method of disposition of the Subscribed Shares as
shall be reasonably requested by the Company to effect the registration of the
Subscribed Shares, and Subscriber shall execute such documents in connection
with such registration as the Company may reasonably request that are customary
for a selling stockholder in similar situations, including providing that the
Company shall be entitled to postpone and suspend the effectiveness or use of
the Registration Statement during any customary blackout or similar period or as
permitted hereunder. In the case of the registration effected by the Company
pursuant to this Subscription Agreement, the Company shall, upon reasonable
request, inform Subscriber as to the status of such registration. If the
Commission requests that the Subscriber be identified as a statutory underwriter
in the Registration Statement, the Subscriber will have an opportunity to
withdraw from the Registration Statement. Subscriber shall not be entitled to
use the Registration Statement for an underwritten offering of Subscribed
Shares. Notwithstanding anything to the contrary contained herein, the Company
may delay or postpone filing of such Registration Statement, and from time to
time require Subscriber not to sell under the Registration Statement or suspend
the use or effectiveness of any such Registration Statement, if it determines
that in order for the registration statement to not contain a material
misstatement or omission, an amendment thereto would be needed, or the Company’s
CEO, CFO or General Counsel believes, upon the advice of legal counsel, such
filing or use could materially affect a bona fide business or financing
transaction of the Company or would require premature disclosure of information
that could materially adversely affect the Company (each such circumstance, a
“Suspension Event”); provided that (x) the Company shall not so delay filing or
so suspend the use of the Registration Statement for a period of more than sixty
(60) consecutive days or more than two (2) times, in each case during in any
three hundred sixty (360)-day period and (y) the Company shall use commercially
reasonable efforts to make such registration statement available for the sale by
the undersigned of such securities as soon as practicable thereafter. At its
expense, the Company shall advise Subscriber within two (2) business days: (A)
of the issuance by the Commission of any stop order suspending the effectiveness
of any Registration Statement or the initiation of any proceedings for such
purpose; (B) of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Subscribed Shares included therein
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and (C) subject to the provisions in this Subscription
Agreement, of the occurrence of a Suspension Event or any other event that
requires the making of any changes in any Registration Statement or prospectus
so that, as of such date, the statements therein are not misleading and do not
omit to state a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in the light of the
circumstances under which they were made) not misleading. Notwithstanding
anything to the contrary set forth herein, the Company shall not, when so
advising Subscriber of such events, provide Subscriber with any material,
nonpublic information regarding the Company other than to the extent that
providing notice to Subscriber of the occurrence of such events. At its expense,
the Company shall use its commercially reasonable efforts to obtain the
withdrawal of any order suspending the effectiveness of any Registration
Statement as soon as reasonably practicable, and upon the occurrence of any
event contemplated above (other than a permitted Suspension Event), the Company
shall use its commercially reasonable efforts to, as soon as reasonably
practicable, prepare a post-effective amendment to such Registration Statement
or a supplement to the related prospectus, or file any other required document
so that, as thereafter delivered to purchasers of the Subscribed Shares included
therein, such prospectus will not include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 



 11 

 

 

(b)               Upon receipt of written notice from the Company of the
happening of any Suspension Event during the period that the Registration
Statement is effective or if as a result of a Suspension Event the Registration
Statement or related prospectus contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made (in the case of the prospectus), not misleading, the undersigned
agrees that (1) it will immediately discontinue offers and sales of the
Subscribed Shares under the Registration Statement (excluding, for the avoidance
of doubt, sales conducted pursuant to Rule 144) until the undersigned receives
copies of a supplemental or amended prospectus (which the Company agrees to
promptly prepare) that corrects the misstatement(s) or omission(s) referred to
above and receives notice that any post-effective amendment has become effective
or unless otherwise notified by the Company that it may resume such offers and
sales, and (2) it will maintain the confidentiality of any information included
in such written notice delivered by the Company unless otherwise required by
law, subpoena or regulatory request or requirement. If so directed by the
Company, the undersigned will deliver to the Company or, in the undersigned’s
sole discretion, destroy all copies of the prospectus covering the Subscribed
Shares in the undersigned’s possession; provided, however, that this obligation
to deliver or destroy all copies of the prospectus covering the Subscribed
Shares shall not apply (x) to the extent the undersigned is required to retain a
copy of such prospectus (A) in order to comply with applicable legal,
regulatory, self-regulatory or professional requirements or (B) in accordance
with a bona fide pre-existing document retention policy or (y) to copies stored
electronically on archival servers as a result of automatic data back-up.

 



 12 

 

 

(c)               For purposes of this Section 5 of this Subscription Agreement,
“Subscribed Shares” shall mean, as of any date of determination, the Subscribed
Shares (as defined in the recitals to this Subscription Agreement) and any other
equity security issued or issuable with respect to the Subscribed Shares by way
of share split, dividend, distribution, recapitalization, merger, exchange,
replacement or similar event, and “Subscriber” shall include any affiliate of
the undersigned Subscriber to which the rights under this Section 5 shall have
been duly assigned.

 

(d)               The Company shall indemnify Subscriber (to the extent a seller
under the Registration Statement), its officers, directors and agents, and each
person who controls Subscriber (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, that arise out of or are based upon any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement (or incorporated by reference therein), any prospectus
included in the Registration Statement or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, except to the
extent, that such untrue statements or alleged untrue statements, omissions or
alleged omissions are based upon information regarding Subscriber furnished in
writing to the Company by Subscriber expressly for use therein or Subscriber has
omitted a material fact from such information.

 

(e)               The Subscriber shall indemnify and hold harmless the Company,
its directors, officers, agents and employees, and each person who controls the
Company (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act), to the fullest extent permitted by applicable law, from
and against all Losses, as incurred, arising out of or are based upon any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement, any prospectus included in the Registration Statement, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading to the extent, but only to the extent, that such untrue
statements or omissions are based upon information regarding Subscriber
furnished in writing to the Company by the Subscriber expressly for use therein.
In no event shall the liability of Subscriber be greater in amount than the
dollar amount of the net proceeds received by Subscriber upon the sale of the
Subscribed Shares giving rise to such indemnification obligation. The Subscriber
shall notify the Company promptly of the institution, threat or assertion of any
proceeding arising from or in connection with the transactions contemplated by
this Section 5 of which the Subscriber is aware.

 



 13 

 

 

(f)                If the indemnification provided under this Section 5 from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action. The amount paid or payable by a
party as a result of the losses or other liabilities referred to above shall be
deemed to include, subject to the limitations set forth in this Section 5, any
legal or other fees, charges or expenses reasonably incurred by such party in
connection with any investigation or proceeding. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this Section 5 from any person who
was not guilty of such fraudulent misrepresentation. Each indemnifying party’s
obligation to make a contribution pursuant to this Section 5(e) shall be
individual, not joint and several, and in no event shall the liability of any
Subscriber hereunder be greater in amount than the dollar amount of the net
proceeds received by such Subscriber upon the sale of the Subscribed Shares
giving rise to such indemnification obligation.

 

6.                  Other Covenants.

 

(a)               With a view to making available to Subscriber the benefits of
Rule 144 promulgated under the Securities Act or any other similar rule or
regulation of the Commission that may at any time permit Subscriber to sell
securities of the Company to the public without registration, the Company
agrees, until the Subscriber no longer holds Subscribed Shares, to:

 

i.make and keep public information available, as those terms are understood and
defined in Rule 144;

 

ii.file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and

 

iii.furnish to Subscriber so long as it owns Subscribed Shares, as promptly as
practicable upon request, (x) a written statement by the Company, if true, that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (y) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company with
the Commission and (z) such other information as may be reasonably requested to
permit Subscriber to sell such securities pursuant to Rule 144 without
registration.

 



 14 

 

 

7.                  Termination. This Subscription Agreement shall terminate and
be void and of no further force and effect, and all rights and obligations of
the parties hereunder shall terminate without any further liability on the part
of any party in respect thereof, upon the earliest to occur of (a) such date and
time as the Merger Agreement is terminated in accordance with its terms,
(b) upon the mutual written agreement of the Company and the Subscriber to
terminate this Subscription Agreement, (c) if, on the Closing Date of the
Transaction, any of the conditions to Closing set forth in Section 2 of this
Subscription Agreement have not been satisfied as of the time required hereunder
to be so satisfied or waived by the party entitled to grant such waiver and, as
a result thereof, the transactions contemplated by this Subscription Agreement
are not consummated, or (d) March 1, 2021; provided that nothing herein will
relieve any party hereto from liability for any willful breach hereof prior to
the time of termination, and each party hereto will be entitled to any remedies
at law or in equity to recover losses, liabilities or damages arising from such
breach. The Company shall notify Subscriber of the termination of the Merger
Agreement promptly after the termination thereof.

 

8.                  Trust Account Waiver. Subscriber hereby acknowledges that
the Company has established a trust account (the “Trust Account”) containing the
proceeds of its initial public offering (the “IPO”) and from certain private
placements occurring simultaneously with the IPO (including interest accrued
from time to time thereon) for the benefit of the Company’s public stockholders
and certain other parties (including the underwriters of the IPO). For and in
consideration of the Company entering into this Subscription Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Subscriber hereby (i) agrees that it does not now and shall
not at any time hereafter have any right, title, interest or claim of any kind
in or to any assets held in the Trust Account, and shall not make any claim
against the Trust Account, regardless of whether such claim arises as a result
of, in connection with or relating in any way to this Subscription Agreement or
any other matter, and regardless of whether such claim arises based on contract,
tort, equity or any other theory of legal liability (any and all such claims are
collectively referred to hereafter as the “Released Claims”), (ii) irrevocably
waives any Released Claims that it may have against the Trust Account now or in
the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company, and (iii) will not seek recourse against the Trust
Account for any reason whatsoever; provided however, that nothing in this
Section 8 shall be deemed to limit any Subscriber’s right to distributions from
the Trust Account in accordance with the Company’s second amended and restated
certificate of incorporation in respect of any redemptions by Subscriber of its
shares of public Common Stock of the Company acquired by any means other than
pursuant to this Subscription Agreement.

 

9.                  Miscellaneous.

 

(a)               All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given (i) when
delivered personally to the recipient, (ii) when sent by electronic mail, on the
date of transmission to such recipient; provided, that such notice, request,
demand, claim or other communication is also sent to the recipient pursuant to
clauses (i), (iii) or (iv) of this Section 9(a), (iii) one Business Day after
being sent to the recipient by reputable overnight courier service (charges
prepaid), or (iv) four (4) Business Days after being mailed to the recipient by
certified or registered mail, return receipt requested and postage prepaid, and,
in each case, addressed to the intended recipient at its address specified on
the signature page hereof or to such electronic mail address or address as
subsequently modified by written notice given in accordance with this Section
9(a).

 



 15 

 

 

(b)               Subscriber acknowledges that the Company and others will rely
on the acknowledgments, understandings, agreements, representations and
warranties contained in this Subscription Agreement. Prior to the Closing,
Subscriber agrees to promptly notify the Company if it becomes aware that any of
the acknowledgments, understandings, agreements, representations and warranties
of Subscriber set forth herein are no longer accurate in all material respects.
The Company acknowledges that Subscriber and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, the Company
agrees to promptly notify Subscriber if it becomes aware that any of the
acknowledgments, understandings, agreements, representations and warranties of
the Company set forth herein are no longer accurate in all material respects.

 

(c)               Each of the Company and Subscriber is irrevocably authorized
to produce this Subscription Agreement or a copy hereof to any interested party
in any administrative or legal proceeding or official inquiry with respect to
the matters covered hereby.

 

(d)               Subscriber shall pay all of its own expenses in connection
with this Subscription Agreement and the transactions contemplated herein.

 

(e)               Neither this Subscription Agreement nor any rights that may
accrue to Subscriber hereunder (other than the Subscribed Shares acquired
hereunder, if any) may be transferred or assigned. Neither this Subscription
Agreement nor any rights that may accrue to the Company hereunder may be
transferred or assigned (provided, that, for the avoidance of doubt, the Company
may transfer the Subscription Agreement and its rights hereunder in connection
with the consummation of the Transaction). Notwithstanding the foregoing,
Subscriber may assign its rights and obligations under this Subscription
Agreement to one or more of its affiliates or, with the Company’s prior written
consent, to another person, provided that no such assignment shall relieve
Subscriber of its obligations hereunder if any such assignee fails to perform
such obligations.

 

(f)                All the agreements, representations and warranties made by
each party hereto in this Subscription Agreement shall survive the Closing.

 

(g)               The Company may request from Subscriber such additional
information as the Company may deem reasonably necessary to evaluate the
eligibility of Subscriber to acquire the Subscribed Shares, and Subscriber shall
provide such information as may be reasonably requested, to the extent readily
available and to the extent consistent with its internal policies and
procedures.

 



 16 

 

 

(h)               This Subscription Agreement may not be amended, modified,
waived or terminated except by an instrument in writing, signed by the party
against whom enforcement of such modification, waiver, or termination is sought.
Notwithstanding the foregoing, (i) no amendment, modification, or waiver of this
Subscription Agreement, and (ii) no consent to termination of this Subscription
Agreement pursuant to Section 7(b), shall be effective unless and until
consented to in writing by the Target.

 

(i)                 This Subscription Agreement constitutes the entire
agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties hereto,
with respect to the subject matter hereof.

 

(j)                 Except as otherwise provided herein, this Subscription
Agreement shall be binding upon, and inure to the benefit of the parties hereto
and their heirs, executors, administrators, successors, legal representatives,
and permitted assigns, and the agreements, representations, warranties,
covenants and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

(k)               If any provision of this Subscription Agreement shall be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions of this Subscription Agreement shall not in any way be
affected or impaired thereby and shall continue in full force and effect.

 

(l)                 This Subscription Agreement may be executed and delivered in
one or more counterparts (including by facsimile or electronic mail or in .pdf)
and by different parties in separate counterparts, with the same effect as if
all parties hereto had signed the same document. All counterparts so executed
and delivered shall be construed together and shall constitute one and the same
agreement.

 

(m)             This Subscription Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person; provided, however, that (i) the Target is a third party beneficiary of
Section 4(p) and the last sentence of Section 9(h), (ii) the Placement Agent
shall be an intended third party beneficiary of the representations and
warranties of the Company in Section 3 hereof and of the Subscribers in Section
4 hereof.

 

(n)               The parties hereto agree that irreparable damage would occur
in the event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties hereto shall be entitled to an injunction
or injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

(o)               This Subscription Agreement shall be governed by, and
construed in accordance with, the laws of the state of Delaware, without regard
to the principles of conflicts of laws that would otherwise require the
application of the law of any other state.

 



 17 

 

 

(p)               EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OR
RELATED TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY PARTY
HERETO AGAINST ANY OTHER PARTY HERETO OR ANY AFFILIATE OF ANY OTHER SUCH PARTY,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. THE PARTIES
HERETO AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES HERETO FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS
SUBSCRIPTION AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
SUBSCRIPTION AGREEMENT.

 

(q)               The parties hereto agree that all disputes, legal actions,
suits and proceedings arising out of or relating to this Subscription Agreement
must be brought exclusively in the Court of Chancery of the State of Delaware
and any state appellate court therefrom within the State of Delaware (or, if the
Court of Chancery of the state of Delaware declines to accept jurisdiction over
a particular matter, any federal court within the State of Delaware or, in the
event each federal court within the State of Delaware declines to accept
jurisdiction over a particular matter, any state court within the state of
Delaware) (collectively the “Designated Courts”). Each party hereto hereby
consents and submits to the exclusive jurisdiction of the Designated Courts. No
legal action, suit or proceeding with respect to this subscription agreement may
be brought in any other forum. Each party hereto hereby irrevocably waives all
claims of immunity from jurisdiction and any objection which such party may now
or hereafter have to the laying of venue of any suit, action or proceeding in
any Designated Court, including any right to object on the basis that any
dispute, action, suit or proceeding brought in the Designated Courts has been
brought in an improper or inconvenient forum or venue. Each of the parties
hereto also agrees that delivery of any process, summons, notice or document to
a party hereof in compliance with Section 9(a) of this Subscription Agreement
shall be effective service of process for any action, suit or proceeding in a
Designated Court with respect to any matters to which the parties hereto have
submitted to jurisdiction as set forth above.

 

(r)                The Company shall, by 9:00 a.m., New York City time, on the
first (1st) Business Day immediately following the date of this Subscription
Agreement, issue one or more press releases or file with the Commission a
Current Report on Form 8-K (collectively, the “Disclosure Document”) disclosing,
to the extent not previously publicly disclosed, all material terms of the
transactions contemplated hereby (and by the Other Subscription Agreements), the
Transaction and any other material, nonpublic information that the Company has
provided to Subscriber at any time prior to the filing of the Disclosure
Document. From and after the issuance of the Disclosure Document, Subscriber
shall not be in possession of any material, non-public information received from
the Company or any of its officers, directors or employees or the Placement
Agent. Notwithstanding the foregoing, the Company shall not publicly disclose
the name of Subscriber or any affiliate or investment adviser of Subscriber, or
include the name of Subscriber or any affiliate or investment adviser of
Subscriber in any press release or in any filing with the Commission or any
regulatory agency or trading market, without the prior written consent
(including by e-mail) of Subscriber, except as required by the federal
securities laws, rules or regulations and to the extent such disclosure is
required by other laws, rules or regulations, at the request of the staff of the
Commission or regulatory agency or under the NYSE regulations, in which case the
Company shall provide Subscriber with prior written notice (including by e-mail)
of such permitted disclosure, and shall reasonably consult with Subscriber
regarding such disclosure.

 



 18 

 

 

(s)                The obligations of Subscriber under this Subscription
Agreement are several and not joint with the obligations of any Other Subscriber
or any other investor under the Other Subscription Agreements, and Subscriber
shall not be responsible in any way for the performance of the obligations of
any Other Subscriber under this Subscription Agreement or any other investor
under the Other Subscription Agreements. The decision of Subscriber to purchase
Subscribed Shares pursuant to this Subscription Agreement has been made by
Subscriber independently of any Other Subscriber or any other investor and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or
any of its subsidiaries which may have been made or given by any Other
Subscriber or investor or by any agent or employee of any Other Subscriber or
investor, and neither Subscriber nor any of its agents or employees shall have
any liability to any Other Subscriber or investor (or any other person) relating
to or arising from any such information, materials, statements or opinions.
Nothing contained herein or in any Other Subscription Agreement, and no action
taken by Subscriber or investor pursuant hereto or thereto, shall be deemed to
constitute the Subscriber and other investors as a partnership, an association,
a joint venture or any other kind of entity, or create a presumption that the
Subscriber and other investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Subscription Agreement and the Other Subscription Agreements. Subscriber
acknowledges that no Other Subscriber has acted as agent for the Subscriber in
connection with making its investment hereunder and no Other Subscriber will be
acting as agent of the Subscriber in connection with monitoring its investment
in the Subscribed Shares or enforcing its rights under this Subscription
Agreement. Subscriber shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Subscription
Agreement, and it shall not be necessary for any Other Subscriber or investor to
be joined as an additional party in any proceeding for such purpose.

 

 

[The remainder of this page is intentionally left blank.]

 

 19 

 

 

IN WITNESS WHEREOF, each of the Company and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date first set forth above.

  

 

  Flying Eagle Acquisition Corp.             By:       Name:    

Title:

Address for Notices:

        [SUBSCRIBER]             By:       Name:    

Title:

Address for Notices:

 

 

 

Name in which shares are to be registered:  

 

                Number of Subscribed Shares subscribed for:             Price
Per Subscribed Share:   $10.00           Aggregate Purchase Price: $  

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account of the Company specified by the
Company in the Closing Notice.

  

 

[Signature Page to PIPE Subscription Agreement]

 

 

Annex A

ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

This Annex A should be completed and signed by Subscriber
and constitutes a part of the Subscription Agreement.

 

  A. QUALIFIED INSTITUTIONAL BUYER STATUS (Please check the box, if applicable)

 

  ¨ Subscriber is a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act).

 

  B. ACCREDITED INVESTOR STATUS (Please check the box)

 

  ¨ Subscriber is an “accredited investor” (within the meaning of Rule 501(a)
under the Securities Act) and has marked and initialed the appropriate box below
indicating the provision under which it qualifies as an “accredited investor.”

 

  C. AFFILIATE STATUS
(Please check the applicable box)

 

SUBSCRIBER:

 

¨ is:

 

¨ is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

 

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

 

  ¨ Any bank, registered broker or dealer, insurance company, registered
investment company, business development company, or small business investment
company;

 

  ¨ Any plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000;

 

  ¨ Any employee benefit plan, within the meaning of the Employee Retirement
Income Security Act of 1974, if a bank, insurance company, or registered
investment adviser makes the investment decisions, or if the plan has total
assets in excess of $5,000,000;

 



 

 

 

  ¨ Any corporation, similar business trust, partnership or any organization
described in Section 501(c)(3) of the Internal Revenue Code, not formed for the
specific purpose of acquiring the securities offered, with total assets in
excess of $5,000,000;

 

  ¨ Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

 

  ¨ Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000. For purposes of
calculating a natural person’s net worth: (a) the person’s primary residence
must not be included as an asset; (b) indebtedness secured by the person’s
primary residence up to the estimated fair market value of the primary residence
must not be included as a liability (except that if the amount of such
indebtedness outstanding at the time of calculation exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of the primary residence, the amount of such excess must be included as a
liability); and (c) indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the residence must be
included as a liability;

 

  ¨ Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

 

  ¨ Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person; or

 

  ¨ Any entity in which all of the equity owners are accredited investors
meeting one or more of the above tests or one of the following tests.

 

[Specify which tests:                            ]

  

  SUBSCRIBER:   Print Name:           By:     Name:     Title:  

 

 

 



 